UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1028


CLARA LEWIS BROCKINGTON,

                    Plaintiff - Appellant,

             v.

S.C. DEPARTMENT OF SOCIAL SERVICES; REESE PALMER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:16-cv-03326-RBH)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clara Lewis Brockington seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing her civil complaint without prejudice

for lack of subject matter jurisdiction. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). Because it is possible that Brockington could cure the

defects in her complaint through amendment, the order she seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va.

Legal Aid Soc’y, 807 F.3d 619, 623-25, 628-30 (4th Cir. 2015). Accordingly, we dismiss

the appeal for lack of jurisdiction and remand the case to the district court with

instructions to allow Brockington to file an amended complaint. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            2